Citation Nr: 0718797	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1965 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus 
(type 2), diabetic neuropathy of the left upper extremity, 
diabetic neuropathy for the right upper extremity, diabetic 
neuropathy of the left lower extremity, diabetic neuropathy 
right lower extremity, residuals of lacerations of scar of 
the left medial arm, and erectile dysfunction associated with 
diabetes mellitus. 

2.  The veteran's service connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an August 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and lay statements.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The veteran essentially contends that his foot disability is 
so severe that he cannot maintain employment. 

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For purposes of determining the above 
ratings, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(2).  

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities. Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran has been granted a 20 percent 
rating for diabetes mellitus (type 2), a 10 percent rating 
for diabetic neuropathy of the left upper extremity, a 10 
percent rating for the right upper extremity, a 10 percent 
for diabetic neuropathy of the left lower extremity, a 10 
percent rating for diabetic neuropathy right lower extremity, 
a non-compensable rating for residuals of lacerations of scar 
of the left medial arm, and a non-compensable rating for 
erectile dysfunction associated with diabetes mellitus.  
Thus, the veteran's fails to meet the meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The veteran's statements indicate that he worked as a 
furniture upholsterer for over 27 years and recently was let 
go due to pain in his lower extremities.  The job required 
the veteran to stand most of the time.  He also indicated 
that he had tingling and numbness in his fingers which made 
it difficult to hand sew furniture on the job.  He stated 
that he applied for similar jobs but was turned down after he 
explained his physical situation.  The veteran also indicated 
that he worked from home doing work as he "can find it."  

A letter from the veteran's employer, Battaglia Furniture, 
Inc., noted that he worked from June 2001 to January 2002 as 
an upholsterer and that his diabetes interfered with his job 
performance.  

On VA examination in August 2003, the veteran complained of 
numbness in his fingers and toes, hurting and burning in his 
feet, and sharp pain.  The examiner noted that neurological 
examination showed diminished light touch of finger tips, 
toes, and plantars, and intact vibration in both hands and 
feet.  Various VA treatment records similarly show complaints 
of numbness and tingling in the feet which was treated with 
medication.          
   
Based upon the evidence, the Board finds that the veteran's 
service-connected disabilities do not preclude him from 
securing and following a substantially gainful occupation.  
The veteran has been able to work in the past, currently 
works from time to time from his home, and the medical 
evidence does not reflect any increase in the severity of his 
service-connected disabilities.  While the veteran's 
disabilities may restrict his ability to work jobs requiring 
standing, there has been no showing that veteran would be 
unable to work in a job that he is capable of performing due 
solely to his service-connected disabilities (i.e. sedentary 
jobs).  Indeed, the veteran himself indicated that he has 
been working from home on occasion.      

The erectile dysfunction and scar are rated noncompensably 
disabling and are not shown to cause much of an employment 
handicap.  The 10 percent evaluations for diabetic neuropathy 
of the extremities accurately reflect mild incomplete 
paralysis of the median and sciatic nerves.  See 38 C.F.R. 
§ 4.124a Diagnostic Codes 8515 and 8520 (2006).  The 20 
percent rating for diabetes mellitus reflects a disease 
requiring insulin and restricted diet, but no regulation of 
activities.  See 38 C.F.R. § 4.120 Diagnostic Code 7913 
(2006).  In essence, the service-connected disabilities are 
mildly to moderately disabling, but not shown to be so severe 
as to preclude employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to TDIU is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


